UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7682



PAUL K. MCINTURFF,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Mr. Warden; ATTORNEY GEN-
ERAL OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-97-1556-H)


Submitted:   April 29, 1998                   Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul K. McInturff, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul McInturff appeals the filing of the Respondents' response

to his habeas corpus petition, the district court order granting

McInturff in forma pauperis status and ordering the Respondents to

show cause why the writ should not be granted, and the district

court's order granting McInturff thirty days to respond to the Re-
spondents' response. We dismiss the appeal for lack of jurisdiction

because the orders are not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The orders and filings here appealed

are neither final orders nor appealable interlocutory or collateral

orders.
     We deny a certificate of appealability, deny leave to proceed

in forma pauperis, and dismiss the appeal as interlocutory. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2